DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth Lucas on 03/04/22.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
	Claim 1 (Currently amended): A system for generating content for an electronic communication, the system comprising: 
a sensor configured for observing user activity on a computing device; 
a processor; and
computer memory having computer executable instructions stored thereon for performing operations when executed by the processor, the operations comprising:
observing, using the sensor, user-input content within the electronic communication;
detecting a task-intent from the user-input content, the task-intent being associated with a task for enriching the electronic communication with supplemental content, the task-intent being detected utilizing a first model within a set of machine-learning models configured to detect a plurality of task intents, each model within the set of machine-learning models configured to detect a single task-intent that is different than the task-intents determined by other models within the set of machine-learning models;
determining a set of candidate task-queries associated with the task-intent detected, at least a subset of candidate task-queries each having at least one field for an entity type associated with the task-intent; 
determining an entity of the entity type for at least one candidate task-query within the set of candidate task-queries based on the user-input content; 
generating at least one task-query suggestion based on the subset of candidate task-queries and the determined entity, each task-query suggestion corresponding to a set of operations to be carried out by a digital assistant service to facilitate enriching the electronic communication with the supplemental content;  
providing the at least one task-query suggestion for output to a user;
receiving an indication of a first task-query selected by a user from the at least one task-query suggestion; and 
generating a set of selectable search results for the first task-query, each selectable search result comprising an object of supplemental content that is responsive to the first task-query.

Cancel claims 2-3.

Claim 11 (Currently amended): A computerized method of generating content for an electronic communication, the computerized method comprising:
detecting a task-intent from user-input content within the electronic communication in a client application, the task-intent being associated with a task for enriching the electronic communication with supplemental content, the task-intent being detected utilizing a first model within a set of machine-learning models configured to detect a plurality of task intents, each model within the set of machine-learning models configured to detect a single task-intent that is different than the task-intents determined by other models within the set of machine-learning models;
determining a set of candidate task-queries associated with the task-intent detected, at least a subset of candidate task-queries each having at least one field for an entity type associated with the task-intent; 
determining an entity of the entity type for at least one candidate task-query within the set of candidate task-queries based on the user-input content; 
generating at least one task-query suggestion based on the subset of candidate task-queries and the determined entity 
receiving an indication of a selected task-query selected by a user from the at least one task-query suggestion;
generating a set of selectable search results for the selected task-query, wherein each selectable search result generated includes supplemental content for the electronic communication that is responsive to the selected task-query and is formatted to be usable by the client application; and


Cancel claim 14.
Claim 17 (Currently amended): A computerized method for generating a graphical user interface for a computing device, the method comprising:
observing user content input into an electronic communication within a client application;
detecting a task-intent from the user content input, the task-intent being associated with a task for enriching the electronic communication with supplemental content, the task-intent being detected utilizing a first model within a set of machine-learning models configured to detect a plurality of task intents, each model within the set of machine-learning models configured to detect a single task-intent that is different than the task-intents determined by other models within the set of machine-learning models;
determining a set of candidate task-queries associated with the task-intent detected, at least a subset of candidate task-queries each having at least one field for an entity type associated with the task-intent; 
determining an entity of the entity type for at least one candidate task-query within the set of candidate task-queries based on the user content input; 
generating at least one task-query suggestion based on the subset of candidate task-queries and the determined entity 
receiving, from a user, a selection of a first task-query from the at least one task-query suggestion; 
generating a set of selectable search results for the first task-query, each selectable search result comprising an object of supplemental content that is responsive to the first task-query; and
automatically initiating a conversational assistant user interface for creating a dialog between a conversational assistant and the user to complete the task associated with the selected first task-query.

Allowable Subject Matter
This communication is in response to the Amendment filed on 12/13/21 and telephone interview conducted on 03/04/22.
Claims 1, 4-8, 10-13, 15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 11, 17 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “detecting a task-intent from the user-input content, the task-intent being associated with a task for enriching the electronic communication with supplemental content, the task-intent being detected utilizing a first model within a set of machine-learning models configured to detect a plurality of task intents, each model within the set of machine-learning models configured to detect a single task-intent that is different than the task-intents determined by other models within the set of machine-learning models; determining a set of candidate task-queries associated with the task-intent detected, at least a subset of candidate task-queries each having at least one field for an entity type associated with the task-”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 12/13/21 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652